t c summary opinion united_states tax_court james l and patricia r williams petitioners v commissioner of internal revenue respondent docket no 8323-06s filed date james l and patricia r williams pro sese lynn m curry for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively the issues for decision are whether petitioners are entitled to itemized_deductions in amounts greater than the standard deductions allowed by respondent for the years in issue and a credit for education expenses in and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference petitioners resided in orlando florida when the petition was filed during the years at issue patricia r williams was an engineer with the florida department of environmental protection and james l williams was a salesman for approximately the first months of mr williams worked for u s foods selling food products in central florida mr williams spent the majority of his time at work visiting customers and soliciting business u s foods did not provide an automobile for mr williams to use nor did it reimburse him for gasoline or other expenses all dollar amounts are rounded to the nearest dollar in or about date mr williams left u s foods and began working for gold medal gold medal provided a vehicle and paid for gasoline although mr williams occasionally used his own car for business purposes without reimbursement in date hurricane charley struck the east coast of florida shortly after that mr williams lost his job with gold medal and remained unemployed for the remainder of hurricane charley also damaged petitioners’ home and destroyed many of their records petitioners timely filed joint federal_income_tax returns for the years in issue on schedule a itemized_deductions petitioners claimed deductions totaling dollar_figure dollar_figure and dollar_figure for and respectively the claimed deductions consist of medical and dental expenses taxes contributions tax preparation fees and unreimbursed employee business_expenses respondent disallowed the claimed itemized_deductions in full and instead allowed petitioners the standard_deduction for each year petitioners also claimed education credits of dollar_figure and dollar_figure in and respectively which respondent disallowed in full discussion i in general the commissioner’s determinations set forth in a notice_of_deficiency generally are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof where a taxpayer establishes that he has incurred deductible expenses but is unable to substantiate the exact amounts the court can estimate the deductible amount if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in addition we may permit a taxpayer to substantiate sec_274 imposes additional substantiation requirements for certain types of expenses see sec_1_274-5t temporary income_tax regs fed reg date the cohan_rule does not apply to expenses governed by sec_274 50_tc_823 continued deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed see 122_tc_305 ii itemized_deductions as stated above petitioners claimed itemized_deductions on their and tax returns totaling dollar_figure dollar_figure and dollar_figure respectively in reconstructing their records for trial however petitioners appear to concede all but dollar_figure dollar_figure and dollar_figure of these amounts we limit our discussion to these amounts a medical and dental expenses under sec_213 medical and dental expenses paid and not_compensated_for_by_insurance_or_otherwise are deductible to the extent they exceed percent of adjusted_gross_income agi petitioners reported agi of dollar_figure dollar_figure and dollar_figure in and respectively multiplying these amounts by percent yields dollar_figure dollar_figure and dollar_figure for the years in issue petitioners contend that they incurred medical and dental expenses totaling dollar_figure in dollar_figure in and dollar_figure in continued affd per curiam 412_f2d_201 2d cir although some of petitioners’ claimed itemized_deductions are subject_to sec_274 for the reasons discussed below we need not decide whether petitioners meet the heightened substantiation requirements because the claimed medical and dental expenses are less than percent of petitioners’ reported agi for each of the years in issue petitioners are not entitled to a deduction for medical and dental expenses see sec_213 b unreimbursed employee business_expenses in general a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of a trade_or_business sec_162 boyd v commissioner supra pincite a trade_or_business includes the trade_or_business of being an employee 91_tc_352 for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 a taxpayer generally cannot deduct personal living or family_expenses sec_262 articles of clothing including shoes or boots are deductible only if the clothing is required in the taxpayer’s employment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 nicely v commissioner tcmemo_2006_172 petitioners contend they spent a total of dollar_figure in each of petitioners did not claim a deduction for medical and dental expenses on their return however the dollar_figure of reconstructed expenses for includes dollar_figure of medical and dental expenses the years in issue for items such as clothing and shoes that were required for employment petitioners’ testimony on this issue was vague however and petitioners gave no indication that the clothing or shoes were unsuitable for general or personal wear accordingly such expenses are not deductible see yeomans v commissioner supra petitioners assert they spent dollar_figure on haircuts in each of the years at issue we have repeatedly held that such costs are nondeductible personal expenses see 74_tc_1266 52_tc_842 fryer v commissioner tcmemo_1974_26 petitioners therefore are not entitled to deduct the costs of clothing shoes and haircuts as business_expenses petitioners contend they paid_or_incurred numerous other business-related expenses for items such as gasoline a computer and a facsimile machine we need not consider these remaining items the standard_deduction for and was dollar_figure dollar_figure and dollar_figure respectively see sec_63 after the claimed deductions for medical and dental expenses clothing and shoes and haircuts are disallowed petitioners’ remaining deductions for each year do not exceed these amounts petitioners therefore are entitled only to the standard_deduction for each year sec_63 and c shepherd v commissioner tcmemo_1999_19 respondent’s determination on this issue is sustained iii education credits a taxpayer who incurs tuition and related expenses may be eligible for a credit under sec_25a see sec_25a c petitioners contend that mrs williams qualifies for an education credit under sec_25a for and petitioners introduced no evidence concerning where mrs williams attended school or the amount if any of her tuition and related expenses accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
